11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Pete Lopez
            Appellant
Vs.                  No. 11-05-00181-CV -- Appeal from Jones County
Tia Lisa Lopez
            Appellee
 
            The trial court entered the divorce decree on April 12, 2005.  Pete Lopez then perfected this
present appeal.  An affidavit of inability to pay was not filed, and the required filing fee has not been
paid.  TEX.R.APP.P. 5 & 20.  The clerk’s record, due to be filed in this court on or before June 13,
2005, has not been filed.
            On June 14, 2005, the clerk of this court wrote the parties and requested that appellant cure
these defects on or before June 29, 2005.  Appellant was informed in our June 14 letter that failure
to comply could result in the dismissal of the appeal.  There has been no response to our letter of
June 14.
            The appeal is dismissed.
 
                                                                                    PER CURIAM
 
July 7, 2005
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.